UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 20-1791


TAMARA ROUHI,

                    Plaintiff - Appellant,

      v.

KETTLER; HABITAT AMERICA LLC,

                    Defendants - Appellees.



Appeal from the United States District Court for the District of Maryland, at Baltimore.
Stephanie A. Gallagher, District Judge. (1:19-cv-03052-SAG)


Submitted: December 17, 2020                                Decided: December 21, 2020


Before THACKER, HARRIS, and QUATTLEBAUM, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Tamara Rouhi, Appellant Pro Se. Charles Lester Simmons, Jr., WHITEFORD,
TAYLOR & PRESTON, LLP, Baltimore, Maryland; Mark Anthony Kozlowski, LAW
OFFICES OF JONATHAN P. STEBENNE, London, Kentucky; Louis C. Long, Charles
Benjamin Peoples, THOMAS, THOMAS & HAFER, LLP, Washington, D.C., for
Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Tamara Rouhi appeals the district court’s order dismissing her complaint for lack of

subject matter jurisdiction. We have reviewed the record and find no reversible error.

Accordingly, we affirm for the reasons stated by the district court. Rouhi v. Kettler, No.

1:19-cv-03052-SAG (D. Md. June 24, 2020). We dispense with oral argument because the

facts and legal contentions are adequately presented in the materials before this court and

argument would not aid the decisional process.

                                                                              AFFIRMED




                                            2